Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 15-20 been renumbered as claims 12-17, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The subject matter recited in claim 10, but not described in the Specification, is the limitation “about 1.5 mm diameter”; see paragraph [0031] of Applicants’ Specification.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toledo Antonio et al. (U. S. Patent Publication No. 2010/0038285).
Regarding claims 1-3, Toledo Antonio et al. teach a hydrodesulfurization process, wherein a catalyst comprising metals from Groups VIB and VIII (e.g., molybdenum or tungsten, cobalt and/or nickel) on a support of an inorganic oxide consisting of a metal belonging to IVB group (e.g., oxides of titanium), said support characterized as having nanotubular morphology (“metal oxide nanowire”). Toledo Antonio et al. further teach the feasibility in sulfiding the catalyst; see paragraphs [0022]-[0027] and [0029] of Toledo Antonio et al.
Further regarding claim 1, and also regarding claims 4 and 5, the hydrodesulfurization process involves keeping the catalyst “isolated from the environment, within the reactor used to carry out the sulfiding procedure, wherein the catalyst is then poured in the light or intermediate petroleum claim 4) as components to be hydrodesulfurized.
Regarding claims 7 and 8, Toledo Antonio et al. teach sulfiding of the aforementioned catalyst, wherein the catalyst is subjected to heating at a temperature between 300 to 500°C for a period of time between 1 to 10 hours (preferably from 2 to 6 hours), in a reducing atmosphere composed by a hydrogen flow mixed with a sulphured component, preferably hydrogen sulfide.  The reducing gas flow is desired to contain a concentration of the sulphured component between 1 to 50% on a molar basis, balanced preferably with hydrogen.  In the event that the catalyst has been exposed to air, Toledo Antonio et al. teach the feasibility in subjecting the catalyst to a second sulfiding treatment, consisting of heating the catalyst at a temperature of 300 to 500°C (preferably from 350 to 450°C) for a period of time between 1 to 10 hours, in a reducing atmosphere composed of a hydrogen flow and a sulphured component, e.g., hydrogen sulfide.  See paragraphs [0028] and [0030] of Toledo Antonio et al.
claims 1-5, 7, and 8.

Allowable Subject Matter
Claims 6, 9, and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Toledo Antonio et al. do not teach or suggest the limitations of these claims.  For example, while Toledo Antonio et al. disclose a hydrodesulfurizaton process comparable to Applicants’ claim 1, this reference is silent with respect to the amount of sulfur present in the desulfurized feed (as recited in claim 6).  Further, while Toledo Antonio et al. teach sulfiding the catalyst, as discussed above, this reference does not teach or suggest the limitations of claim 9 regarding the specifically recited steps of sulfiding the catalyst.  Further, while   Toledo Antonio et al. teach the steps of pressurizing the reactor with an inert gas (claim 11), said pressurizng occurs after the reaction mixture (catalyst and feedstock to be hydrodesulfurized) is loaded into the reactor.  Toledo Antonio et al. also teach away from the limitations of claims 12-17, as this reference teaches .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chase et al. (U. S. Patent No. 8,535,632) teach a catalyst-containing nanofiber composition comparable to Applicants’ “metal oxide nanowire catalyst”, but do not teach or suggest a method for the hydrodesulfurization of hydrocarbon fuels employing Patentees’ catalyst.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 17, 2021